EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Curry on July 15, 2022.
The application has been amended as follows: 
Claim 1-3, 6, and 12 are amended as follows:
1.	(Currently Amended) A probe insertion device for a neural probe structure with a plurality of probes, the probe insertion device being configured to simultaneously insert the plurality of probes into a nerve, the probe insertion device comprising:
a nerve holder configured to surround an outer circumference of the nerve and to fix the nerve; 
a probe holder positioned outside of the nerve holder in a radial direction and surrounding a circumference of the nerve holder, the probe holder being configured to fixedly support the plurality of probes; and
a probe mover positioned outside of the probe holder in the radial direction,
wherein 
the probe holder includes a plurality of probe holder sections arranged radially with respect to the nerve holder and moveable in the radial direction,
the plurality of probe holder sections simultaneously moves the plurality of probes toward the nerve holder having fixed the nerve, so that the plurality of probes is simultaneously inserted into the nerve in a radial shape when viewed in a lengthwise direction of the nerve, and
the probe mover moves toward the nerve holder to press the plurality of probe holder sections so that the plurality of probe holder sections move and come together facing a center of the nerve.
2.	(Currently Amended) The probe insertion device according to claim 1, wherein the neural probe structure includes a body of a flexible material to fix the plurality of probes such that the plurality of probes is configured to be arranged at an interval along a lengthwise direction of the nerve,
the plurality of probes is configured to pierce the outer circumferential surface of the nerve and to be inserted into the nerve as the body surrounds an outer circumferential surface of the nerve, and
the probe holder has a continuous probe holder groove into which the body is inserted.
3.	(Currently Amended) The probe insertion device according to claim 2, wherein the body is configured to spirally surround the outer circumferential surface of the nerve, so that the plurality of probes is spirally inserted into the nerve at different locations along the lengthwise direction of the nerve, and
the probe holder groove is formed in a spiral shape along the lengthwise direction of the nerve. 
6.	(Currently Amended) The probe insertion device according to claim 5, wherein the nerve holder includes two nerve holder sections configured to entirely surround the circumference of the nerve at a location where the nerve holder sections come together facing the nerve, and
the probe mover includes two probe mover sections configured to entirely surround a circumference of the posture holder at a location where the probe mover sections come together facing the nerve. 
12.	(Currently Amended) The probe insertion device according to claim 1, wherein the probe holder is replaceable with a probe punch,
the probe punch includes a plurality of probe punch sections corresponding to a shape of the probe holder, and
each probe punch section has a punch pin configured to punch a hole in the nerve corresponding to a position of the probe. 
Reasons for Allowance
Claims 1-3, 5-7, and 9-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: During the search of the prior arts, Durand et al., (US 5400784; hereinafter Durand) was found to be pertinent to the claimed invention. In view of Applicant’s amendments and arguments filed December 15, 2021, it is Examiner’s position that Durand fails to disclose, teach, or suggest the claimed invention. Specifically, Durand discloses (Figures 1-17) a probe insertion device for a neural probe structure with a plurality of probes (B) to simultaneously insert the plurality of probes (B) into a nerve, the probe insertion device comprising: a nerve holder (A) to fix the nerve surrounding an outer circumference of the nerve; a probe holder (132) positioned outside of the nerve holder in a radial direction (A) to fixedly support the probes (B) surrounding a circumference of the nerve holder (A), and a probe mover (30) positioned outside of the probe holder in the radial direction (while the cuff closes around the nerve, elements 30 located radially opposite to elements 52 are located outside of each other in the radial direction), wherein the probe holder includes a plurality of probe holder sections (52) arranged radially with respect to the nerve holder (A) and moveable in the radial direction, and the probe mover (30) moves toward the nerve holder to press the plurality of probe holder sections (52) so that the plurality of probe holder sections (52) move and come together facing a center of the nerve (Col. 5, lines 24-39; Col. 6, line 65 – Col. 7, line 20; Col. 10, lines 45-60). However, it is the Examiner’s position that the Applicant’s argument regarding Durand failing to disclose “the plurality of probe holder sections simultaneously moves the plurality of probes toward the nerve holder having fixed the nerve, so that the plurality of probes is simultaneously inserted into the nerve in a radial shape when viewed in a lengthwise direction of the nerve,” as required by the claim 1, is persuasive. Therefore, independent claim 1 is allowed. Claims 2-3, 5-7, and 9-15 are allowed as being dependent on an allowed independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794